Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Most pertinent prior art, including U.S. Patent Pub. No. 2014/0148863 to Barsoum et al. and U.S. Patent Pub. No. 2014/0171945 to Reese discloses a plate assembly for bone fracture immobilizatiom that includes a male plate including a male main body and a plurality of fasteners extending from the male main body. The plate assembly includes a female second plate, including a female main body, a plurality of wings extending from the female main body, and wherein the male plate and the female plate are configured to jointly a bone when joined together by inserting at least a portion of the a plurality of fasteners into a like number of apertures of a plurality of apertures positioned on a wing that include a fastener attachment with an opening for receiving a fastener of the plurality of fasteners of a male plate when an end of the fastener is inserted through the opening. The prior art fails to teach or disclose, however, wherein the male plate and the female plate are configured to fit around a human sternum by passing one or more fasteners of the plurality of fasteners of the male plate circumferentially around the sternum through the intercostal spaces and inserting an end of the one or more fasteners through a corresponding the fastener attachment opening.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775